DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Plane portion 128 mentioned in at least paragraph 0036.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference Number 16 in at least figure 2 cannot be found in the specification. Additionally reference number 118 seen in at least figure 9 cannot be found in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “126” has been used to designate both a flanging structure in paragraph 0021 and a rib in paragraph 0032.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: blocking member in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the case of a blocking member it has been interpreted as a baffle (specifically baffle 15 which fulfils the blocking function per 0028 of the specification) or as a rib, (specifically 126 which may replace the baffle per paragraph 0031 of the specification).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 4 recites “first plates and second plates” and then claim 1 further recites “the first plate “ in line 12 and “the second plate” in line 13 without identifying which of the first plates and the second plates, plural, are being referred to similar notation is repeated thought the dependent claims as well. As such it is unclear whether this is referring to each of the first plates or each of the second plates respectively or if the limitations are referring to a specific one of the first plates. For the purposes of examination the claims will be read as if the first plate and the second plate refer to one of the first plates and a matching second plate, where the same first plate is referred to throughout the claims. Claims 2-20 are rejected for their dependency from claim 1.
Regarding claim 2, line 2 recites “the heat exchange core further comprises fins”  and then refers to “the fin” in line 9 without identifying which of the fins, plural, are being referred to as “the fin” similar notation is repeated thought the dependent claims 3 and 4 as well. As such it is unclear whether this is referring to each of fins or if the limitations are referring to a specific one fins. For the purposes of examination the claims will be read as if the fin refer to the fin associated with the one of the first plates and the matching second plate noted in the rejection of claim 1 above, where the fin is referred to throughout the claims. Claims 3-4, 11-13,15-17 and 19 are rejected for their dependency from claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 7, 10-12, 14-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ware (US Patent Application Publication US 2007/0261832 A1).
Regarding claim 1, Ware discloses (Figure 1-9) a plate heat exchanger, comprising a heat exchange core (the stack 16 of plates of heat exchanger 10), and a first flow passage and a second flow passage isolated from each other being formed in the heat exchange core (flow passages at flow paths 12 and 14 respectively, as seen in figure 1, 5 and 6), wherein the heat exchange core comprises first plates and second plates (plates 18A and 18B), each of the first plates comprises a front surface and a back surface at an opposite side of the front surface (the surfaces of Plate 18A on the bottom and top sides of the plates respectively, as seen in figure 4 and 7), and each of the second plates comprises a front surface and a back surface at an 
portions of the second flow passage (14) are formed between the front surfaces of the first plates and the back surfaces of the adjacent second plates (flow path 14 is formed between the bottom surfaces of plate 18A and the top of plate 18B as seen in figure 1, 4 and 6), and portions of the first flow passage (12) are formed between the front surfaces of the second plates and the back surfaces of the adjacent first plates (flow path 12 is formed between the bottom surfaces of plate 18B and the top surface of plate 18A as seen in figure 1, 4 and 5); 
the first plate (18A) comprises a first corner hole (port 36), a second corner hole (port 38), a third corner hole (port 42) and a fourth corner hole (port 40), and the second plate (18B) also comprises a first corner hole (port 36), a second corner hole (port 38), a third corner hole (port 42) and a fourth corner hole (port 40); the first corner hole, the second corner hole, the third corner hole and the fourth corner hole (36, 38, 42 and 40)  of the first plate are arranged to correspond to the first corner hole, the second corner hole, the third corner hole and the fourth corner hole of the second plate, respectively (as seen in figure 4-6); and 
the first corner hole (36) and the second corner hole (38)  of the second plate are in communication with each other, a blocking member (bead 44 defines the u shaped flow path 12 per paragraph 0024 and as seen in figure 5 and  7) is arranged between the front surface of the second plate and the back surface of the first plate (44 is formed between the bottom surfaces of plate 18B and the top surface of plate 18A as seen in figure 1, 4, 5 and 7), the blocking member (44) is located between the first corner hole (36) and the second corner hole (38) of the second plate (44 is between 36 and 38  on plate 18B as seen in figure 6), one end of the blocking member is located at a side portion of the heat exchange core (ends 52 of bead 44 are located on the right side of the stack as seen in figure 5 and 6), and the first corner hole of the second plate is in communication with the second corner hole of the second plate by rounding 

Regarding claim 2, Ware discloses the claim limitations of claim 1 above and Ware further discloses the heat exchange core further comprises fins (fins /turbulators 62 and 64), and each of the fins is arranged between the front surface of the second plate and the back surface of the corresponding first plate (fin/turbulator 62 lies between the bottom surface of Plate 18B and the top Surface of plate 18A); each of the fins comprises a first hole (the opening 68 corresponding to 36 as seen in figure 5 and 6), a second hole (the opening 68 corresponding to 38 as seen in figure 5 and 6), a third hole (the cutout 66 corresponding to 42 as seen in figure 5 and 6), and a fourth hole (the cutout 66 corresponding to 40 as seen in figure 5 and 6); the first hole, the second hole, the third hole and the fourth hole of the fin correspond to the first corner hole, the second corner hole, the third corner hole and the fourth corner hole of the second plate, respectively ( as seen in figure 5 and 6); and the fin is further provided with a notch ( at cutout 66 that accommodates bead 44 per paragraph 0027), the notch is located between the first hole and the second hole (the cutout 66 that accommodates bead 44 is between the two openings 68), the notch extends from a side close to the first hole and the second hole to an opposite side (the cutout 66 that accommodates bead 44 extend from the right to left side of the fins/turbulators 62 in figure 8); the blocking member is arranged at the notch, and the notch is in a clearance fit with the blocking member (the bead 44 is located in cutout 66, which provides clearance to the bead 44 per paragraph 0027).
Regarding claim 5 and 11, Ware discloses the claim limitations of claim 1 and 2 above  respectively and Ware further discloses wherein the first corner hole (36), the third corner hole (42) and the fourth corner hole (40) of the second plate are located at three of the four corners of the second plate (as seen in figure 6), respectively, and the third corner hole and the fourth corner hole are diagonally arranged (along the left edge of the plate 18B in figure 6); and the 

Regarding claim 7, 12, 14 and 15, Ware discloses the claim limitations of claim 1, 2, 5, and 11 above respectively and Ware further discloses the blocking member is a rib (44 is a rib like bead as seen in figure 7) protruding from the front surface of the second plate by a certain distance (rib 44 protrudes form the bottom surface of plate 18B as seen in figure 7), the second plate is stamped to form the rib, and the rib and the second plate are integrated ( bead 44 is embossed a per paragraph 0023 and as seen  in figure 7).
Regarding claims 10, 16, 18, 19 and 20, Ware discloses the claim limitations of claim 1, 2, 5, 11 and 7 above respectively and Ware further discloses wherein a blocking member (bead 46)  is further arranged between the front surface of the first plate and the back surface of the second plate (46 is formed between the bottom surfaces of plate 18A and the top surface of plate 18B as seen in figure 1, 4, 6 and 7), the blocking member between the front surface of the first plate and the back surface of the second plate is located between the third corner hole (42) and the fourth corner hole (40) of the first plate (a seen in figure 5 and 6), one end of the blocking member between the front surface of the first plate and the back surface of the second plate is located at a side portion of the heat exchange core (ends 54 of bead 46 are located on the left side of the stack as seen in figure 5 and 6), and the third corner hole (42) of the first plate bypasses another end of the blocking member between the front surface of the first plate .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ware (US Patent Application Publication US 2007/0261832 A1).
Regarding claim 3, Ware discloses the claim limitations of claim 2 above and Ware further discloses the first corner hole, the second corner hole, the third corner hole and the fourth corner hole of the second plate (ports 36, 38, 42 and 40 of plate 18B) are located at four corners of the second plate respectively (as seen in figure 6); the first corner hole and the second corner hole of the second plate are located at a same side (36 and 38 are located on the right side of 18B as seen in figure 6), and the third corner hole and the fourth corner hole of the second plate are located at a same side (42 and 40 are located on the left side of 18B as seen in figure 6); the first corner hole (36) and the third corner hole (42) of the second plate are diagonally arranged, and the second corner hole (38) and the fourth corner hole (40) of the second plate are diagonally arranged (as seen in figure 6); and the first hole, the second hole, the third hole and the fourth hole of the fin are also located at four corners of the fin ( the holes at cutouts 66 and openings 68 of fin/turbulator 62 are arranges at the respective corners with ports 36, 38, 42 and 40 as seen in figure 6 and 8), 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ware to have a length of a fin region between the first hole and the second hole is L2, a length of a fin region between the first hole and the notch is L1, and L1 and L2 satisfy: 1/4 < L1/L2 < 3/4; and, a width of the notch is B1, a width of the fin is B2, and B1 and B2 satisfy: 1/4 < B1/B2 < 3/4. Since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the heat exchanger of Ware would not operate differently with the claimed relative dimensions as the dimensions merely recite relative distances and widths between the holes and the notches and the width of the fin and the width of the notch  the heat exchanger of Ware would function appropriately having the claimed relative lengths and widths. Further, applicant places no criticality on the range claimed, indicating simply that the diameter lies within the claimed ranges (per paragraph 0023 of the specification) but no criticality to the operation of the heat exchanger is recited for these ranges and it is not apparent that the heat exchange would not function outside of these claimed ranges.
Regarding claim 13, Ware as modified discloses the claim limitations of claim 3 above and Ware further discloses the blocking member is a rib (44 is a rib like bead as seen in figure 7) protruding from the front surface of the second plate by a certain distance (rib 44 protrudes form the bottom surface of plate 18B as seen in figure 7), the second plate is stamped to form 
Regarding claim 17, Ware as modified discloses the claim limitations of claim 3 above and Ware further discloses wherein a blocking member (bead 46)  is further arranged between the front surface of the first plate and the back surface of the second plate (46 is formed between the bottom surfaces of plate 18A and the top surface of plate 18B as seen in figure 1, 4, 6 and 7), the blocking member between the front surface of the first plate and the back surface of the second plate is located between the third corner hole (42) and the fourth corner hole (40) of the first plate (a seen in figure 5 and 6), one end of the blocking member between the front surface of the first plate and the back surface of the second plate is located at a side portion of the heat exchange core (ends 54 of bead 46 are located on the left side of the stack as seen in figure 5 and 6), and the third corner hole (42) of the first plate bypasses another end of the blocking member between the front surface of the first plate and the back surface of the second plate to communicate with the fourth corner hole of the first plate ( fluid passes by the end 50 of bead 46 to flow from port 40 to port 42 as seen in figure 6).

Claim 4, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ware (US Patent Application Publication US 2007/0261832 A1) in view of Miao et al. (US Patent Application Publication US 2009/0008071 A1).
Regarding claim 4, Ware as modified discloses the claim limitations of claim 3 above and Ware discloses wherein the blocking member is a baffle (bead 44 defines a baffle for the  u-shaped flow path 12 per paragraph 0024 and as seen in figure 5 and  7). However Ware does not explicitly disclose the more specific range of L1 is half of L2, and 1/4<B1/B2<1/2. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ware to have a length of a fin region between the first hole and the second hole is L2, a length of a fin region between the first hole 
Additionally, Ware as modified does not disclose the fin, the baffle and the second plate are fixed together by welding. As Ware is silent as to the specific structure of attachment of the plates and fins.
Miao discloses (Figures 1-6) a plate heat exchange where the connections and seals are accomplished by welding (per paragraph 0001 and 0071). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the generic connection of Ware to have the fin, the baffle and the second plate fixed together by welding as taught by Miao. Where welding is a known structure for connecting heat exchanger plates as recognized by Miao (per paragraph 0001 and 0071).
Regarding claim 6, Ware discloses the claim limitations of claim 5 above and Ware further discloses wherein the blocking member is a baffle (bead 44 defines a baffle for the u-
Miao discloses (Figures 1-6) a plate heat exchange where the connections and seals are accomplished by welding (per paragraph 0001 and 0071). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the generic connection of Ware to have the baffle and the second plate fixed together by welding as taught by Miao. Where welding is a known structure for connecting heat exchanger plates as recognized by Miao (per paragraph 0001 and 0071).
Regarding claim 9, Ware discloses the claim limitations of claim 1 above and Ware further discloses both the first plate (18A) and the second plate (18B) are provided with a concave-convex structure formed by stamping (the fins 62 may be replaced by additional embossments formed in each plate 18A and 18B per paragraph 0027), a portion of the first plate corresponding to the blocking member is provided with a plane portion, and/or a portion of the second plate corresponding to the blocking member is provided with a plane portion (plates 18A and 18B are provided with planar portions as seen in figure 4 and 7).
However, Ware does not disclose the blocking member and the plane portion of the first plate and/or the plane portion of the second plate are fixed together by welding the baffle and the second plate are fixed together by welding. As Ware is silent as to the specific structure of attachment of the plates.
Miao discloses (Figures 1-6) a plate heat exchange where the connections and seals are accomplished by welding (per paragraph 0001 and 0071). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the generic connection of Ware to have the baffle and the plates fixed together by welding as taught by Miao. Where welding is a known structure for connecting heat exchanger plates as recognized by Miao (per paragraph 0001 and 0071).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ware (US Patent Application Publication US 2007/0261832 A1) in view of Izeki (US Patent 3,631,923).
Regarding claim 8, Ware discloses the claim limitations of claim 1 above and Ware further discloses the number of the portions of the second flow passage (in flow path 14) formed between the front surfaces of the first plates and the back surfaces of the second plates is n1 (the number of passes  in flow path 14 either  side of the bead 46), the number of the portions of the first flow passage  (in flow path 12) formed between the front surfaces of the second plates and the back surfaces of the first plates is n2 (the number of passes in flow path 12 on either  side of the bead 44),
However Ware does not discloses that the first flow passage has more portions than the second flow passage. 
Izeki teaches a plate heat exchanger with a first flow passage with a single flow portion (flow path 4b between inlet 2 and outlet 3) and a second flow passage with two flow portions (along arrows 9a and 9b between inlet 6 and conduit 6b). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified the heat exchanger of Ware, with two  u-shaped flow paths, one for each fluid to have only one  u shaped flow path for one fluid and a straight path for the other as taught by Izeki. Doing so would provide a known alternative flow configuration where only one flow path is U shaped as taught by Izeki (per figure 1 and 2 and per Col. 3 line 54-71). Particularly in the case where one fluid is to be guided downward (per Col. 2, line 24-38).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tokozakura et al. (US 2017/0030255 A1), Masgrau (US 20160245591 A1), Yao et al. (US 2010/0258285 A1), Richter (US 20070023175 A1), Blomgren (US 2004/0226703 A1), .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763